STERLING CONSTRUCTION COMPANY, INC. EXHIBIT 10.3 James H. Allen, Jr. Employment Agreement THIS EMPLOYMENT AGREEMENT (this "Agreement") is made to be effective as ofJuly 16, 2007 (the "Effective Date") by and between James H. Allen, Jr. (hereinafter referred to as "Mr.Allen") and Sterling Construction Company, Inc. (hereinafter referred to as the "Company.") Background Mr. Allen became an employee of the Company on July 16, 2007, and Mr. Allen and the Company wish to enter into a written employment agreement in order to memorialize the terms and conditions of his employment, as hereinafter set forth. THEREFORE, for and in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as follows: 1. Term
